Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Application
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 May 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through. An English translation was not provided for the NPL document. See attached copy of PTO-1449.

Status of Application
2.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 3 May 2021 are acknowledged.
	Claims 1-9 and 13-34 are currently pending.  Claims 10-12 are cancelled. Claims 1, 13, and 15-16 have been amended.  Claims 1-9 and 13-34 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.
	
Withdrawn Objections/Rejections
4.	Applicants’ arguments, filed 3 May 2021, with respect to the 35 U.S.C. 112(b) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejections of claims 13 and 15-16 have been withdrawn in view of the claim amendments.  

New Rejections 
Claim Rejections – 35 U.S.C. 112(a) Rejection
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-9 and 13-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “wherein the applicator head is free from a cavity forming a reservoir.” Paragraph [0057] states “this other part can be produced without a cavity forming a reservoir.” This follows the paragraph stating “At least one of the first and the second part, preferably the first 

Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 and 17-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (WO2013/153528) in view of Iimura et al. (U.S. Patent Application Publication No. 2012/0263662). 
Regarding instant claims 1-2, Gueret teaches a container containing the product to be applied to the lips and an applicator to apply to the lips comprising at least three apertures formed between at least four longitudinal, transverse or oblique members.  See abstract.  The applicator member comprises flocking, or no flocking. When flocking is present, it is possible to be entirely 
Regarding instant claim 3, the container comprises a wiping member.  See page 7, lines 24-28. 
Regarding claims 33-34, the applicator head comprises a flocked exterior surrounded at the distal end in the shape of a V or U.  See Figures 6a – 6n. 
	Gueret does not teach an emulsion comprising water, a film-forming agent, a hydrocarbon based oil and a silicone oil.
	Iimura et al. teach a copolymer comprising a carbosiloxane dendrimer structure and a long-chain alkyl group with 14 to 22 carbon atoms and a cosmetic comprising the copolymer.  See abstract.  The cosmetic can be used as a lipstick or lip gloss.  See Composition Examples 7 and 8.  The composition contains water.  See paragraph [0119].  Composition Example 8 comprises the polar non-volatile hydrocarbon based oil glyceryl tricaprylate/tricaprate in an amount of 21.8%.  Additional non-volatile hydrocarbon based oils include octyldodecyl fatty acid ester oils, isoparaffins, isododecane, etc.  See paragraphs [0067-0068]. Non-volatile silicone phenyl oils include trimethylpentaphenyltrisiloxane in amounts of 5.5%.  See Composition Example 8.  Composition Example 8 comprises 3% of the vinyl based polymer of Example 2, which comprises methyl methacrylate, stearyl methacrylate, n-butyl acrylate and a carbosiloxane dendrimer monomer of Formula A.  The composition may comprise a volatile linear organopolysiloxane.  See 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the cosmetic composition of Iimura et al. in the device of Gueret for ease of application.  In addition, it would have been well within the purview of the skilled artisan to substitute known effective film forming agents, hydrocarbon based oils and silicone oils to achieve the desired results.  It would have been well within the purview of the skilled artisan to modify the amounts of each ingredient to optimize the lipstick or lip gloss formulation, including viscosity, prior to application to the lips.  

9.	Claims 4-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (WO2013/153528) in view of Iimura et al. (U.S. Patent Application Publication No. 2012/0263662) as applied to claims 1-3 and 17-34 above and further in view of Hirzel (U.S. Patent No. 5,007,442) 
Neither Gueret or Iimura et al. teach a hinge. 
Regarding instant claims 4, 6-9, and 15, Hirzel teaches a tong shape apparatus comprised of a right rod and left rod, each rod having an applicator at its lower ends and upper ends connected by a pivot on a spring action. When the tong is in a closed position, applicators, rods and blocking members match to form one unit, which makes insertion into a single opening of a dispenser.  See abstract.  	
	Figure 1 shows at least one flocked distal end.  Hirzel teaches an applicator member comprising an applicator head (12) having two opposing faces, the head comprising a first part (52) having a housing (the space in between the tines 75) and a second part (53) that is connected 
 Regarding instant claim 5, pivot (11) is bended and can be any connecting element such as a hinge.  See column 3, lines 11-50.  
Regarding instant claim 9, the second part (53) takes up all of the housing of the first part (52), when the device is folded. See Figure 3.
Regarding instant claims 13-14, the brush applicator is plastic. See column 3, lines 10-50.  
Regarding instant claim 15, the applicator head is attached to gripping end pieces (15, 17) connected by hinge (11).  See Figure 1. 
Regarding instant claim 16, when the device is folded and inserted in container (20), the first and second parts are force fitted together. See Figure 3.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a hinge with a separate applicator head to act as a housing for the flocked applicator head.  One would have been motivated, with a reasonable expectation of success, because Hirzel et al. teach use of an applicator with housing provided by a hinge to allow for increased functionality of the applicator.  

Response to Arguments
	Applicants’ arguments filed 3 May 2021 have been fully considered but they are not persuasive. 

In response to applicants’ arguments, Gueret teaches apertures constituting a multitude of small reservoirs, however the prior art states that at least one aperture may have in at least one plane a closed contour.  See page 3, line 14. In addition, the hairs of the flocking may completely fill the apertures.  See page 5, lines 10-19.  Thus, the apertures may be closed or completely filled, i.e., devoid of a cavity.
Thus this rejection is maintained.

Correspondence
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615